Exhibit 10.74

Compensation Arrangements with Named Executive Officers

Base Salaries

FedEx’s named executive officers did not receive base salary increases for
fiscal 2015. Accordingly, the annual base salaries of FedEx’s named executive
officers remain as follows:

 

Name and Current Position

   Base Salary  

Frederick W. Smith

Chairman, President and

Chief Executive Officer

   $ 1,266,960   

Alan B. Graf, Jr.

Executive Vice President and

Chief Financial Officer

   $ 902,784   

David J. Bronczek

President and Chief Executive Officer – FedEx Express

   $ 942,096   

T. Michael Glenn

Executive Vice President,

Market Development and

Corporate Communications

   $ 833,364   

Robert B. Carter

Executive Vice President,

FedEx Information Services and

Chief Information Officer

   $ 762,960   

Fiscal 2015 Annual Incentive Compensation Program

Chairman, President and Chief Executive Officer and FedEx Express CEO

Mr. Smith’s fiscal 2015 annual incentive compensation (“AIC”) payout opportunity
will be tied to the achievement of corporate objectives for company financial
performance for the fiscal year, subject to adjustment by the independent
members of the Board of Directors as described below. The fiscal 2015 AIC payout
opportunity for Mr. Bronczek, the president and chief executive officer of FedEx
Express, will be based on the same company financial performance measures,
subject to downward adjustment by Mr. Smith based on Mr. Bronczek’s achievement
of individual performance objectives established at the beginning of the fiscal
year. Mr. Smith will determine the achievement level of Mr. Bronczek’s
individual performance objectives at the conclusion of fiscal 2015.



--------------------------------------------------------------------------------

The independent members of the Board of Directors, upon the recommendation of
the Compensation Committee, may adjust Mr. Smith’s bonus amount upward or
downward based on their annual evaluation of Mr. Smith’s performance, including
the quality and effectiveness of his leadership, the execution of key strategic
initiatives and the following corporate performance measures:

 

  •  

FedEx’s stock price performance relative to the Standard & Poor’s 500 Composite
Index, the Dow Jones Transportation Average, the Dow Jones Industrial Average
and competitors;

 

  •  

FedEx’s stock price to earnings (P/E) ratio relative to the Standard & Poor’s
500 Composite Index, the Dow Jones Industrial Average and competitors;

 

  •  

FedEx’s market capitalization;

 

  •  

FedEx’s revenue and operating income growth (excluding certain unusual items)
relative to competitors;

 

  •  

FedEx’s free cash flow (excluding business acquisitions), return on invested
capital (excluding certain unusual items), and weighted average cost of capital;

 

  •  

Analyst coverage and ratings for FedEx’s stock;

 

  •  

FedEx’s U.S. and international revenue market share; and

 

  •  

FedEx’s reputation rankings by various publications and surveys.

None of these factors will be given any particular weight in determining whether
to adjust Mr. Smith’s bonus amount.

Mr. Smith’s and Mr. Bronczek’s fiscal 2015 AIC payout will be based on the
following company financial performance measures (subject to adjustment as
described above):

 

  •  

FedEx Express Segment Operating Income: If the FedEx Express segment operating
income target objective under the fiscal 2015 AIC program is met or exceeded, a
payout of 50% of their respective target bonus will be earned. The FedEx Express
segment operating income target objective under the fiscal 2015 AIC program is
higher than the fiscal 2015 business plan objective for FedEx Express segment
operating income.

 

  •  

Consolidated Operating Income: If the FedEx Express segment operating income
target objective under the fiscal 2015 AIC program is achieved, the balance of
Mr. Smith’s and Mr. Bronczek’s AIC payout opportunity will be tied to the
achievement of corporate objectives for consolidated operating income, subject
to the maximum payout opportunity. The consolidated operating income target
objective under the fiscal 2015 AIC program is higher than the fiscal 2015
business plan objective for consolidated operating income.

 

2



--------------------------------------------------------------------------------

Mr. Smith’s AIC bonus target for fiscal 2015 is 130% of his annual base salary
(at fiscal year-end), with a maximum payout of 200% of his target bonus.
Mr. Bronczek’s AIC bonus target for fiscal 2015 is 100% of his annual base
salary (at fiscal year-end), with a maximum payout of 200% of his target bonus.

Other Named Executive Officers

With respect to Messrs. Graf, Glenn and Carter, 50% of their target AIC payout
will be based on the achievement of individual performance objectives
established at the beginning of the fiscal year for each executive. Mr. Smith
will determine the achievement level of each executive’s individual objectives
at the conclusion of fiscal 2015. The payout opportunity relating to individual
objectives will not be contingent upon achievement of any company financial
performance objectives.

The balance of Messrs. Graf’s, Glenn’s and Carter’s AIC payout is contingent
upon achievement of the FedEx Express segment operating income target objective
under the fiscal 2015 AIC program. If such target objective is achieved, the
balance of their AIC payout opportunity will be based on the achievement of
corporate objectives for consolidated operating income (as described above),
subject to the maximum payout opportunity.

The AIC bonus target for fiscal 2015 for each of Messrs. Graf, Glenn and Carter
is 90% of their respective annual base salary (at fiscal year-end), with a
maximum payout of 200% of the target bonus.

Long-Term Incentive Program

LTI Payout Opportunities

FedEx’s long-term incentive (“LTI”) plans for the three-fiscal-year periods 2013
through 2015, 2014 through 2016 and 2015 through 2017 provide long-term cash
bonus opportunities to members of upper management, including the named
executive officers, upon the conclusion of fiscal 2015, 2016 and 2017,
respectively, if certain aggregate fully diluted earnings per share (“EPS”)
goals established by the Board of Directors are achieved with respect to those
periods. No amounts can be earned for the fiscal 2013 through 2015, 2014 through
2016 and 2015 through 2017 plans until 2015, 2016 and 2017, respectively,
because achievement of the EPS goals can only be determined following the
conclusion of the applicable three-fiscal-year period.

 

3



--------------------------------------------------------------------------------

The following table sets forth the potential future payouts to each of FedEx’s
named executive officers under FedEx’s LTI plans:

 

          Potential Future Payouts  

Name

   Performance
Period    Threshold
($)      Target
($)      Maximum
($)  

Frederick W. Smith

   FY2013–FY2015      1,000,000         4,000,000         6,000,000      
FY2014–FY2016      1,000,000         4,000,000         6,000,000      
FY2015–FY2017      1,000,000         4,000,000         6,000,000   

Alan B. Graf, Jr.

   FY2013–FY2015      300,000         1,200,000         1,800,000      
FY2014–FY2016      300,000         1,200,000         1,800,000      
FY2015–FY2017      300,000         1,200,000         1,800,000   

David J. Bronczek

   FY2013–FY2015      375,000         1,500,000         2,250,000      
FY2014–FY2016      375,000         1,500,000         2,250,000      
FY2015–FY2017      375,000         1,500,000         2,250,000   

T. Michael Glenn

   FY2013–FY2015      300,000         1,200,000         1,800,000      
FY2014–FY2016      300,000         1,200,000         1,800,000      
FY2015–FY2017      300,000         1,200,000         1,800,000   

Robert B. Carter

   FY2013–FY2015      300,000         1,200,000         1,800,000      
FY2014–FY2016      300,000         1,200,000         1,800,000      
FY2015–FY2017      300,000         1,200,000         1,800,000   

The potential individual future payouts set forth in the table above are set
dollar amounts ranging from threshold (minimum) amounts, if the EPS goal
achieved is less than target, up to maximum amounts, if the plan goal is
substantially exceeded. There can be no assurance that the potential future
payouts shown in this table will be achieved.

Stock Repurchase Program-Related Adjustments to EPS for LTI Plan Purposes

During fiscal 2014, FedEx repurchased 36.8 million shares as part of its stock
repurchase program. The reduction in outstanding shares resulting from the stock
repurchase program increased fiscal 2014 EPS. Because this positive impact did
not reflect core business performance, the Board of Directors, upon the
recommendation of the Compensation Committee, approved the exclusion of the
impact of the stock repurchase program (net of interest expense on debt issued
to fund a portion of the program) on fiscal 2014 EPS for purposes of the LTI
plans. As a result, adjusted fiscal 2014 EPS of $6.68 will be used for purposes
of the FY2013-FY2015 and FY2014-FY2016 LTI plans, rather than reported fiscal
2014 EPS of $6.75.

Fiscal 2015 and 2016 EPS will be adjusted using a similar methodology to exclude
the impact of the stock repurchase program following the end of those fiscal
years for purposes of the FY2013-FY2015 and FY2014-FY2016 LTI plans.

 

4



--------------------------------------------------------------------------------

Modified Base-Year EPS for FY2015-FY2017 LTI Plan

Traditionally, the base-year number over which the three-year average annual EPS
growth rate goals are measured for an LTI plan is the final full-year EPS of the
preceding fiscal year. For the FY2015-FY2017 LTI plan, however, the base-year
year number will be $7.12, not reported fiscal 2014 EPS of $6.75. The Board of
Directors, upon the recommendation of the Compensation Committee, approved this
increase in the base-year EPS in order to exclude the impact of FedEx’s stock
repurchase program on a prospective basis, thereby making subsequent adjustments
of EPS in future years unnecessary for purposes of the FY2015-FY2017 LTI plan.

 

5